    Case: 1:19-cv-08254 Document #: 106 Filed: 08/10/20 Page 1 of 3 PageID #:768




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

MATTHEW SOPRON,                               )
                                              )
       Plaintiff,                             )       Case No. 19-cv-08254
                                              )
       v.                                     )       Judge John F. Kness
                                              )
SCOTT CASSIDY, et al.,                        )
                                              )
       Defendants.                            )


                            STATEMENT OF PLAINTIFF’S COUNSEL

       Pursuant to the Court’s July 27, 2020 Order (Dkt. 99), Plaintiff submits the following

statement of his counsel:

       1.      In a written order dated July 27, 2020 (Dkt. 99), the Court directed Plaintiff’s

Counsel Jonathan Loevy and Russell Ainsworth to submit statements explaining the

circumstances surrounding how they became aware of the deaths of the defendants Bajenski and

Ptak and whether they reviewed Plaintiff’s Supplemental Statement (Dkt. 74) and Amended

Supplemental Statement (Dkt. 82) before those documents were filed on the docket.

                            RUSSELL AINSWORTH’S STATEMENT

       2.      Mr. Ainsworth states that he has no recollection of learning about Mr. Ptak’s

death during the Kluppelberg litigation. He briefly joined the Kluppelberg litigation team to try

the case in the event that Mr. Loevy would not be available to be lead trial counsel, but the trial

was delayed and, in any event, Mr. Loevy was available to try the case. To that end, Mr.

Ainsworth states that he learned of the deaths of both Mr. Ptak and Mr. Bajenski when waivers

of service were sent to defense counsel in this litigation and Plaintiff’s counsel was informed of

their deaths in response.
    Case: 1:19-cv-08254 Document #: 106 Filed: 08/10/20 Page 2 of 3 PageID #:769




       3.      Mr. Ainsworth reviewed both Plaintiff’s Supplemental Statement (Dkt. 74) and

Amended Supplemental Statement (Dkt. 82) before those documents were filed.

                                JON LOEVY’S STATEMENT

       4.      Mr. Loevy states that he has no independent recollection of learning of Mr. Ptak’s

or Mr. Bajenski’s deaths until the preparation of this filing. The former apparently occurred

during the Kluppelberg litigation for which Mr. Loevy was an attorney (and which ended prior to

the initiation of the Sopron lawsuit). Mr. Loevy has no present recollection of how, when, or if

he learned about this death during the Kluppelberg litigation. Mr. Loevy did not review either

Plaintiff’s Supplemental Statement (Dkt. 74) or Amended Supplemental Statement (Dkt. 82)

before those documents were filed.



                                                     RESPECTFULLY SUBMITTED,

                                                     /s/ Russell Ainsworth
                                                     One of Plaintiff’s Attorneys
Arthur Loevy
Jon Loevy
Russell Ainsworth
Julie Goodwin
Megan Pierce
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, Illinois 60607
(312) 243-5900
russell@loevy.com
    Case: 1:19-cv-08254 Document #: 106 Filed: 08/10/20 Page 3 of 3 PageID #:770




                                CERTIFICATE OF SERVICE


        I, Russell Ainsworth, an attorney, hereby certify that I served the foregoing Statement of
Plaintiff’s Counsel on all parties of record via the Court’s CM / ECF filing system on August 10,
2020.

                                                            /s/ Russell Ainsworth
